 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   Commerce Point Capital, Inc.,                        Case No.: 19-cv-556-W (LL)
12                                       Plaintiff,
                                                          ORDER:
13   v.
                                                          (1) DENYING FDC’S MOTION TO
14   First Data Corporation, et al.,
                                                          DISMISS [DOC. 17];
15                                     Defendants.
                                                          (2) GRANTING IN PART AND
16
                                                          DENYING IN PART FDMS’S
17                                                        MOTION TO DISMISS [DOC. 18];
                                                          AND
18
19                                                        (3) DENYING WELLS FARGO’S
                                                          MOTION TO DISMISS [DOC. 21]
20
21         Pending before the Court are Defendants’ motions to dismiss for failure to state a
22   claim under Federal Rule of Civil Procedure 12(b)(6). (FDC MTD [Doc. 17]; FDMS
23   MTD [Doc. 18]; Wells Fargo MTD [Doc. 21].) The Court decides the matters on the
24   papers submitted and without oral argument. See Civ. L.R. 7.1(d)(1). For the reasons
25   stated below, the Court DENIES FDC’s motion [Doc. 17], GRANTS IN PART and
26   DENIES IN PART FDMS’s Motion [Doc. 18], and DENIES Wells Fargo’s motion
27   [Doc. 21].
28

                                                      1
                                                                                   19-cv-556-W (LL)
 1       I.      BACKGROUND
 2            Defendant First Data Merchant Services (“FDMS”) is a corporation under the
 3   parent company Defendant First Data Corporation (“FDC”) and is one of the “world’s
 4   largest” payment processing companies. (Second Amended Complaint (“SAC”) [Doc.
 5   15] ¶¶ 2, 11.) FDMS contracts with financial institutions, including Defendant Wells
 6   Fargo, to underwrite transactions processed through FDMS. (Id. ¶ 13.) FDMS and Wells
 7   Fargo contract with independent sales organizations (“ISO”), including Plaintiff
 8   Commerce Point Capital, Inc. (“CPC”), to serve as brokers for FDMS to merchants for
 9   payment processing services. (Id. ¶ 14.) In exchange for brokerage services, FDMS
10   shares a portion of its profits from merchants’ use of the payment processing services.
11   (Id.) FDMS gains revenue by collecting a percentage of the payments processed by the
12   merchants and by charging additional fees. (Id. ¶ 12.)
13            On July 1, 2006, CPC and FDMS entered into an agreement (“the agreement”).
14   (Id. ¶ 20; Ex. A.) The agreement instituted a relationship between CPC, FDMS,
15   BancorpSouth Bank, and, later, Wells Fargo. (Id. Ex. A, at 2.)1 Under section 10(b) of
16   the agreement, “[FDMS] may increase any of the fees, costs and charges set forth in
17   Schedule A . . . by an amount not to exceed the percentage increase in the Consumer
18   Price Index (“CPI”) during the period described below.” (Id. at 9) Additionally, the
19   agreement allowed FDMS to “pass through to [CPC] increases in the non-controllable
20   fees, costs and charges set forth in Schedule A of the agreement . . . to reflect any
21   increases in such fees, costs and charges to [FDMS], upon ten (10) days prior written
22   notice to [CPC].” (Id.) The agreement noted that in the event of a fee increase FDMS
23   “shall provide reasonable assistance” to pass such fee increases through to merchants.
24   (Id.)
25            In July 2018, CPC filed its initial complaint in California state court alleging
26
27
     1
28     All Exhibit page numbers referenced by the Court refer to the page numbers provided in the lower
     right corner of the Exhibit.

                                                        2
                                                                                            19-cv-556-W (LL)
 1   breach of contract and various tort claims. CPC’s numerous allegations include
 2   mislabeling and improperly applying fees, charging for nonexistent accounts, failing to
 3   provide promised services, and interfering with CPC’s business relationships.
 4            Defendants removed the case from state court on March 26, 2019. (See Notice of
 5   Removal [Doc. 1].) On April 2, 2019, FDMS filed two motions to dismiss. Both motions
 6   were denied as moot in light of CPC filing an amended complaint. CPC subsequently
 7   filed a second amended complaint. In response to CPC’s SAC, Defendants filed the
 8   instant three motions to dismiss. (FDC MTD [Doc. 17]; FDMS MTD [Doc. 18]; Wells
 9   Fargo MTD [Doc. 21].)
10
11      II.      LEGAL STANDARD
12            The Court must dismiss a cause of action for failure to state a claim upon which
13   relief can be granted. Fed. R. Civ. P. 12(b)(6). A motion to dismiss under Rule 12(b)(6)
14   tests the legal sufficiency of the complaint. See Parks Sch. of Bus., Inc. v. Symington, 51
15   F.3d 1480, 1484 (9th Cir. 1995). A complaint may be dismissed as a matter of law either
16   for lack of a cognizable legal theory or for insufficient facts under a cognizable theory.
17   Balistreri v. Pacifica Police Dep’t., 901 F.2d 696, 699 (9th Cir. 1990). In ruling on the
18   motion, a court must “accept all material allegations of fact as true and construe the
19   complaint in a light most favorable to the non-moving party.” Vasquez v. L.A. Cnty.,
20   487 F.3d 1246, 1249 (9th Cir. 2007).
21            Complaints must contain “a short and plain statement of the claim showing that the
22   pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The Supreme Court has interpreted
23   this rule to mean that “[f]actual allegations must be enough to rise above the speculative
24   level.” Bell Atl. Corp. v. Twombly, 550 U.S. 554, 555 (2007). The allegations in the
25   complaint must “contain sufficient factual matter, accepted as true, to ‘state a claim to
26   relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing
27   Twombly, 550 U.S. at 570).
28            Well-pleaded allegations in the complaint are assumed true, but a court is not

                                                    3
                                                                                    19-cv-556-W (LL)
 1   required to accept legal conclusions couched as facts, unwarranted deductions, or
 2   unreasonable inferences. Papasan v. Allain, 478 U.S. 265, 286 (1986); Sprewell v.
 3   Golden State Warriors, 266 F.3d 979, 988 (9th Cir. 2001).
 4          Leave to amend should be freely granted when justice so requires. See Fed. R.
 5   Civ. P. 15(a). However, denial of leave to amend is appropriate when such leave would
 6   be futile. See Cahill v. Liberty Mut. Ins. Co., 80 F.3d 336, 339 (9th Cir. 1996); Plumeau
 7   v. Sch. Dist. No. 40 Cnty. of Yamhill, 130 F.3d 432, 439 (9th Cir. 1997).
 8
 9   III.   DISCUSSION
10          A.    Choice of Law
11          The parties dispute the scope and applicability of the choice of law clause (“the
12   clause”) contained in the 2006 agreement. The clause states, “[t]his [a]greement shall be
13   governed by and construed in accordance with the laws of the State of New York without
14   giving effect to its conflict of law principles.” (SAC Ex. A, at 17.)
15          CPC argues that pursuant to California’s choice of law principles, the scope of the
16   clause is to be determined by New York law. (Pl. Brief [Doc. 30] at 2–3.) CPC further
17   argues that New York law would interpret the clause narrowly—to only include
18   contractual claims—and as such, California law would apply to non-contractual claims.
19   (Id.) Defendants oppose, arguing that because the clause expressly excluded New York’s
20   conflicts of law principles, this Court must apply California’s conflict-of-law principles
21   to determine the scope of the choice of law provision. (Def. Brief [Doc. 29] at 3.)
22   Defendants contend that under California law, the clause is interpreted broadly,
23   encompassing all causes of action arising from or related to their contract. (Id.)
24   Defendants then conduct an analysis under Nedlloyd Lines B.V. v. Superior Court, 3 Cal.
25   4th 459 (1992), concluding that New York law should apply to all of CPC’s claims. (Id.
26   at 4.) Defendants are incorrect.
27
28

                                                   4
                                                                                   19-cv-556-W (LL)
 1                  1.     The Scope of the Choice of Law Clause
 2          Under California law, the scope of a choice of law clause is governed by the
 3   parties’ choice of law contained therein, which here is New York. See Nedlloyd Lines
 4   B.V., 3 Cal. 4th at 495 n. 7 (noting that “the question of whether that [choice of law]
 5   clause is ambiguous as to its scope . . . is a question of contract interpretation that in the
 6   normal course should be determined pursuant to Hong Kong law [the choice of law
 7   contained in the clause]”).2
 8          “Under New York law, in order for a choice of law provision to apply to claims for
 9   tort arising incident to the contract, the express language of the provision must be
10   ‘sufficiently broad’ as to encompass the entire relationship between the contracting
11   parties.” Krock v. Lipsay, 97 F.3d 640, 645 (2d Cir. 1996) (citing Turtur v. Rothschild
12   Registry Int’l, Inc., 26 F.3d 304, 309–10 (2d Cir. 1994)). In JMP Sec. LLP v. Altair
13   Nanotechnologies, Inc., 880 F. Supp. 2d 1029 (2012), the choice of law clause identified
14   New York law.3 Id. at 1036. The court determined, under Nedlloyd, that New York law
15   would be used to determine the scope of the clause. Id. There, the court held that New
16   York law would exclude any claims “arising from tortious breaches of contractual
17   duties.” Id. The plaintiff’s “extra contractual claims,” including promissory estoppel,
18   fraud, and negligent misrepresentation were extra-contractual and therefore covered by
19   state law other than New York.4 Id.; see also Knieriemen v. Bache Halsey Stuart Shields,
20   427 N.Y.S.2d 10, 12–13 (1980) (holding “[t]hat the parties agreed that their contract
21
22
     2
       The California Supreme Court in Nedlloyd applied California law to determine the clause’s scope
23   because the court did not have Hong Kong law before it. See Nedlloyd Lines B.V., 3 Cal. 4th at 495 n.
24   7. Here, however, this Court can readily examine New York law.
     3
       The clause said “The Agreement shall be governed by and construed in accordance with the internal
25   laws of the State of New York without giving effect to any princples of conflicts of law.” JMP Sec.
     LLP, 880 F. Supp. 2d at 1033.
26   4
       The court then addressed what state law would apply to the non-contractual claims, concluding
     California law would apply because, “[i]n the absence of an effective choice of law agreement,
27   California choice of law rules permit a court to apply the decisional rules of its forum state ‘unless a
28   party litigant timely invokes the law of a foreign state.’” JMP Sec. LLP, 880 F. Supp. 2d at 1037;
     Restatement (Second) of Conflict of Laws § 187(2).

                                                         5
                                                                                              19-cv-556-W (LL)
 1   should be governed by an expressed procedure does not bind them as to causes of action
 2   sounding in tort, and, as to the tort causes of action, there is no reason why all must be
 3   resolved by reference to the law of the same jurisdiction”5); Champlain Enter., Inc. v.
 4   United States, 945 F. Supp. 468, 471 (N.D.N.Y. 1996) (“Under New York law, a choice-
 5   of-law provision indicating that a contract will be governed by a certain body of law does
 6   not dictate the law that will govern non-contract based claims”).
 7          Here, the clause was drafted narrowly. In fact, it is almost identical the clause in
 8   JMP Sec. LLP, with one minor and ultimately immaterial exception.6 The clearest
 9   reference to the agreement’s scope is the phrase “[t]his agreement.” (SAC Ex. A, at 156.)
10   As such, the clause here should be narrowly interpreted to include contractual claims and
11   exclude non-contractual claims. This narrow interpretation does not contravene the
12   drafting party’s intention to exclude a New York conflict of law analysis because this
13   Court is not giving any effect to New York conflict of law principles. What is more, the
14   need for uniformity as it relates to contractual disputes and New York’s interest in having
15   commercial transactions governed by its law is satisfied. The contractual disputes will be
16   governed entirely by New York law, subject only to the Nedlloyd analysis.
17
18                  2.     The Enforceability of the Choice of Law Clause
19          Under Nedlloyd, a court must first determine whether “California would ‘be the
20   state of the applicable law in absence of an effective choice of law by the parties.’”
21   Nedlloyd, 3 Cal. 4th at 459 (citing Restatment (Second) of Conflict of Laws, section
22   187(2)). Here, California law applies to extra-contractual claims not covered by the
23
24
25   5
       The clause in Knieriemen said “[t]his contract shall be governed by the laws of the State of New
     York.” Knieriemen, 427 N.Y.S.2d at 13.
26   6
       The clause in JMP Sec. LLP said: “without giving effect to any principles of conflicts of law.” JMP
     Sec. LLP, 880 F. Supp. 2d at 1033 (emphasis added). The clause here says: “without giving effect to its
27   [New York’s] conflicts of law principles.” Whether this Court ignores any conflicts of laws principles
28   or just New York’s conflicts of law principles, the result is the same: ignore New York’s conflicts of law
     principles. The minor difference in the clauses has no impact on the relevant analysis.

                                                         6
                                                                                               19-cv-556-W (LL)
 1   clause because California is the forum state, the alleged injury was sustained in San
 2   Diego, and the alleged acts or omissions that caused the injury occurred in San Diego.
 3   (SAC ¶ 9.)
 4         “California follows the approach set out in the Restatement (Second) of Conflicts
 5   of Laws § 187 to determine the law that applies to a contract with a choice-of-law
 6   clause.” First Intercontinental Bank v. Ahn, 798 F.3d 1149, 1153 (9th Cir. 2015); see
 7   also Nedlloyd, 3 Cal. 4th at 466. The Restatement first considers whether the chosen
 8   state has a “substantial relationship to the parties or their transaction, or . . . whether there
 9   is any other reasonable basis for the parties’ choice of law.” Washington Mut. Bank, FA
10   v. Superior Court, 24 Cal. 4th 906, 916 (2001).
11          If there is either a substantial relationship between the transaction or parties and
12   the chosen state or there is any reasonable basis for applying the chosen state’s law, the
13   court “then determines whether the relevant portion of the chosen state’s law is contrary
14   to fundamental policy in California law.” First Intercontinental Bank, 798 F.3d at 1153
15   (quoting Washington Mut. Bank, FA, 24 Cal. 4th at 916). If there is a conflict, the court
16   then must ask “whether California has a materially greater interest than the chosen state.”
17   Id. (citation omitted). Then, if California has a materially greater interest than the chosen
18   state in the dispute, California law is applied to those issues. See First Intercontinental
19   Bank, 798 F.3d at 1153–54.
20         Here, both parties agree there is a substantial relationship between the parties, the
21   transaction, and New York because “FDMS (the contracting party) had substantial
22   contacts with the state of New York during all times relevant to this litigation; FDMS
23   entered into agreements with ISOs (such as CPC) in New York and performed a
24   substantial amount of its payment-processing services from New York.” (Def. Brief at 5.)
25   CPC does not contest this: “New York is the chosen state and it is where performance by
26   one of the parties is likely to take place.” (Pl. Brief at 9.)
27         Additionally, both parties agree that there is a reasonable basis for applying New
28   York as the choice of law due to the need for uniformity and familiarity of law. (Def.

                                                     7
                                                                                       19-cv-556-W (LL)
 1   Brief at 4; Pl. Brief at 9.) The Court agrees that there is both a substantial relationship
 2   between the parties and New York and a reasonable basis for applying the laws of New
 3   York to claims covered by the clause.
 4            The next issue, then, is whether an application of New York law to the contractual
 5   claims would conflict with fundamental California policy. See First Intercontinental
 6   Bank, 798 F.3d at 1153. In the absence of such conflict, New York law would apply.
 7   Washington Mut. Bank, FA, 24 Cal. 4th at 917. If a conflict is present, the Court must
 8   determine whether California has a materially greater interest than New York in the
 9   dispute. Id. Because a conflict of New York law and California law will depend on each
10   claim involved in the dispute, the Court will address the claims independently below.
11            The Court will address each claim and determine, under New York law, whether it
12   is contractual or non-contractual. Contractual claims will be controlled by New York law
13   unless they are contrary to fundamental California policy and California has a materially
14   greater interest than New York in litigating the dispute.
15
16            B.       Breach of Contract
17            Breach of contract is clearly a contractual claim. Importantly, both parties agree
18   that the parties and the transaction have a substantial relationship to New York and that
19   there is a reasonable basis for applying New York law. (See Def. Brief at 5; Pl. Brief at
20   9.) Moreover, this Court perceives no fundamental policy of California requiring the
21   application of California law to CPC’s breach of contract claim.7 As such, New York
22   law will apply to CPC’s breach of contract claim.
23            The elements of a cause of action for breach of contract under New York law are:
24   “(1) formation of a contract between plaintiff and defendant, (2) performance by plaintiff,
25
26   7
       California generally seeks to enforce freely negotiated choice of law clauses. See Washington Mut. Bank, FA, 24 Cal. 4th
27   at 906. Should the proponent of the clause demonstrate there is a substantial relationship between New York and the parties
     or transaction or that there is a reasonable basis for enforcing the clause, the clause will generally be enforced absent any
28   showing to the contrary by the opponent of the clause. Id. at 917 (quoting Nedlloyd Lines B.V., 3 Cal. 4th at 462). Here,
     neither party opposes the application of the clause to contractual claims.

                                                                   8
                                                                                                                19-cv-556-W (LL)
 1   (3) defendant’s failure to perform, (4) resulting in damage.” U.S. Nonwovens Corp. v.
 2   Pack Line Corp., 4 N.Y.S.3d 868, 871–72 (2015). The statute of limitations for a breach
 3   of contract under New York law is six years. N.Y. C.P.L.R § 213(2).
 4         CPC has alleged sufficient facts that, accepted as true, could constitute a valid
 5   breach of contract claim. While it is arguable that the agreement and its amendments
 6   allowed FDMS to bill CPC for many of the fees CPC contests, a few examples, construed
 7   in a light favorable to CPC, allege a breach of contract that rises above mere speculation.
 8   For example, CPC alleges that FDMS charged CPC for merchant accounts that it
 9   repeatedly requested be closed. (Id. ¶ 83.) CPC complained to FDMS about the charges,
10   but alleges that FDMS would stop billing for a period of time and then require CPC to
11   send a request to remove or cancel a merchant account after CPC already requested its
12   removal. (Id. ¶ 85.) Under Schedule A of the agreement FDMS charged CPC for “[e]ach
13   account of a Merchant of [CPC] that remains on [CPC]’s master file at FDMS on the last
14   processing day of the calendar month . . . .” (Id. Ex. A, at 20.) Given that FDMS
15   controlled the master file, it appears to have been FDMS’s job to remove closed
16   merchants, the failure of which resulted in damage to CPC.
17         Additionally, CPC alleges that customer service procedures, which should have
18   been completed by FDMS, were pushed onto CPC. (Id. ¶ 113.) Section 3 of the
19   agreement required FDMS to provide “Merchant customer services” and “all other Back
20   Office Services.” (Id. Ex. A, at 6.) However, as of July 15, 2018, when merchants call
21   FDMS customer service a message prompt gives CPC’s phone number and instructs them
22   to call CPC instead. (Id. ¶ 115.)
23         FDMS argues that the statute of limitations has expired and that CPC has waived
24   its claim by never challenging any of FDMS’s reports prior to filing this action.
25   However, CPC alleges facts that, if true, could constitute a breach of contract at or around
26   2014, 2018, and 2019, which brings the claim within the appropriate statute of
27   limitations. (See SAC ¶¶ 48, 115, 124, 125.) The doctrine of waiver is likewise
28   inapplicable because CPC alleges that FDMS also breached the contract by purposefully

                                                  9
                                                                                   19-cv-556-W (LL)
 1   creating deceptive reports, making it impossible for CPC to discover the extent of its
 2   damages. (See id. ¶¶ 15, 22, 55, 75, 97.) The motions to dismiss the breach of contract
 3   claim are DENIED.8
 4
 5          C.     Breach of the Covenant of Good Faith and Fair Dealing
 6          The covenant of good faith and fair dealing is imposed on all contracting parties
 7   and supplements express contractual provisions. See Cobb v. Ironwood Country Club,
 8   223 Cal. App. 4th 960, 965–66 (2015). As such, this is a contractual claim. Because
 9   both parties agree that New York law should govern, there is a sufficient relationship and
10   reasonable basis for applying New York law, and there is no perceived threat to
11   fundamental California policy in applying New York law, New York law shall govern
12   this claim.
13           “Causes of action for breach of contract and breach of the covenant of good faith
14   and fair dealing may stand together where the defendant engages in conduct that injures
15   or frustrates the other party’s right to receive the fruits of the contractual bargain.”
16   MBIA Ins. Corp. v. Credit Suisse Sec. (USA) LLC, 927 N.Y.S.2d 517, 534 (2011) (citing
17   Frydman v. Credit Suisse First Boston Corp., 708 N.Y.S.2d 77, 80 (2000)). The covenant
18   is breached when a party to a contract engages in conduct that would deprive the other
19   party the right to receive the benefits of their agreement, even if that conduct is not
20   expressly forbidden by that contract. J. Kokolakis Contracting Corp. v. Evolution
21   Piping Corp., 998 N.Y.S.2d 788, 791 (2014). Breach of implied covenant is actionable,
22   generally, where the conduct alleged is independent of the express terms of the contract
23   and the recovery is not intertwined with damages resulting from breach of contract. Id.
24          CPC has alleged sufficient facts to plausibly argue that FDMS attempted to
25   frustrate CPC’s ability to receive the fruits of its bargain. For example, CPC claims that
26
27
28
     8
       Because both FDC and Wells Fargo’s separate motions to dismiss incorporate all arguments set forth
     in the FDMS motion by reference, the Court will rule on all three for each claim.

                                                       10
                                                                                            19-cv-556-W (LL)
 1   FDMS created an independent sales force which used CPC’s confidential information to
 2   solicit CPC merchants to work directly with FDMS, thereby frustrating CPC’s ability to
 3   act as a broker to those merchants and reap the financial benefits. (See SAC ¶¶ 119–123.)
 4   Contrary to FDMS’s contention, this appears to be a duty separate and apart from
 5   contractual duties and not merely duplicative of the breach of contract claim. The
 6   motions to dismiss the breach of the covenant of good faith and fair dealing claim are
 7   DENIED.
 8
 9         D.     Unjust Enrichment
10         Under New York law, the existence of a valid and enforceable contract precludes
11   recovery on a theory of unjust enrichment. Goldstein v. CIBC World Mkt. Corp., 776
12   N.Y.S.2d 12, 14 (2004). “[A]n unjust enrichment claim cannot be a contract claim.”
13   Robert M. Schneider, M.D., P.C. v. Licciardi, 108 N.Y.S.3d 720, 726 (2019). As such,
14   California law will control this claim.
15          “[I]n California, there is not a standalone cause of action for ‘unjust enrichment,’
16   which is synonymous with ‘restitution.’” Astiana v. Hain Celestial Group, Inc., 783 F.3d
17   753, 762 (9th Cir. 2015) (citing Durell v. Sharp Healthcare, 183 Cal. App. 4th 1350, 108
18   (2010)). “As a matter of law, an unjust enrichment claim does not lie where the parties
19   have an enforceable express contract.” Durell v. Sharp Healthcare, 183 Cal. App. 4th
20   1350, 1370 (2010). Unjust enrichment must be plead along with a quasi-contract cause
21   of action, such as alleging that the contract was void or rescinded. See id. at 1370. A
22   plaintiff may assert alternative theories, even if those theories appear inconsistent.
23   Klevin v. Chevron U.S.A., Inc., 202 Cal. App. 4th 1342, 1388 (2012).
24   CPC is permitted to allege recovery under both a contract and quasi-contract theory, the
25   latter under which an unjust enrichment recovery could lie. However, CPC fails to
26   properly allege a quasi-contract theory. To the contrary, CPC maintians that there is a
27   valid, enforceable contract. (SAC ¶¶ 128, 147.) As such, CPC’s request for recovery
28   under a theory of unjust enrichment is dismissed. The motions are GRANTED.

                                                   11
                                                                                     19-cv-556-W (LL)
 1          E.      Conversion, Fraudulent Misrepresentation, Negligent
 2                  Misrepresentation
 3          FDMS argues that “[i]t is a well-established principle of New York law that a
 4   simple breach of contract is not to be considered a tort unless a legal duty indepent of the
 5   contract itself is violated.” (FDMS MTD at 12:24–26.) However, given that these tort
 6   claims involve duties distinct from any contractual obligation, California law governs
 7   these claims and New York law is inapplicable.9 Alternative pleadings are proper under
 8   Rule 8 of the Federal Rules of Civil Procedure. Fed. R. Civ. P. 8(d)(3) (“A party may
 9   state as many separate claims or defenses as it has, regardless of consistency.”). Thus,
10   for example, it may have been a breach of contract for FDMS to charge CPC for
11   merchant accounts it repeatedly asked FDMS to close. (SAC ¶ 83.) Alternatively, it may
12   be that the agreement did not require FDMS to close the accounts. If so, it may also be
13   true that FDMS retained an independent legal duty not to retain ownership of money it
14   knew resulted from closed accounts. Thus a plausible claim for conversion remains in
15   the alternative to the breach of contract claim. For the same reason, a claim for
16   fraudulent or negligent misrepresentations remains in the alternative if indeed FDMS
17   represented that it would not form a competing sales force to interfere with CPC’s
18   business relationship with merchants. (See SAC ¶ 188(m).)
19          FDMS argues further that CPC failed to plead its fraudulent and negligent
20   misrepresentation claims with particularity as required under Federal Rule of Civil
21   Procedure 9(b). (FDMS MTD at 14:1–4.) “In alleging fraud or mistake, a party must
22   state with particularity the circumstances constituting fraud or mistake.” Fed. R. Civ. P.
23   9(b). CPC alleges that beginning September of 2009, FDMS representatives Erick
24   Nicholson and Zach Casey made 22 factual misrepresentations. (SAC ¶ 188.) This is a
25   sufficient pleading of the “when,” “who,” and, most importantly, “what” needed to
26
27
     9
28    The Court is not ruling that California law provides otherwise, merely that the only law it has argued
     before it is inapplicable here. The parties are free to take the matter up again using Calfornia law.

                                                        12
                                                                                               19-cv-556-W (LL)
 1   adequately put FDMS on notice with regards to the misrepresentation claims. The
 2   motions to dismiss the conversion, fraudulent misrepresentation, and negligent
 3   representation claims are DENIED.
 4
 5            F.    Conspiracy
 6            A civil conspiracy claim is not an independent claim in New York—the
 7   claim must be connected to an underlying tort. See Williams v. Williams, 53 N.Y.S.3d
 8   152, 153 (2017) (holding that “a cause of action alleging conspiracy to commit a tort
 9   stands or falls with the underlying tort.”) In any event, the alleged breach of duty here is
10   independent of any promise or obligation created by the contract. As such, a claim of
11   conspiracy is not a contractual claim and California law applies to CPC’s conspiracy
12   claim.
13            Civil conspiracy is “a legal doctrine that imposes liability on persons who,
14   although not actually committing a tort themselves, share with the immediate tortfeasors
15   a common plan or design in its perpetration.” City of Industry v. City of Filmore, 198
16   Cal. App. 4th 191, 211–12 (2011). The elements are: “(1) the formation of a group of
17   two or more persons who agreed to a common plan or design to commit a tortious act; (2)
18   a wrongful act committed pursuant to the agreement; and (3) resulting damages.” Id.
19            FDMS’s sole argument is that the conspiracy claim necessarily fails because the
20   predicate torts also fail. (FDMS MTD 20:22–21:11.) Given the remainder of numerous
21   tort claims, the motions to dismiss the conspiracy claim are DENIED.
22
23            G.    For An Accounting
24            Under New York law, the right to an accounting requires a confidential or
25   fiduciary relationship, not a contractual one. See Marine Midland Bank, N.A. v. Yoruk,
26   662 N.Y.S.2d 957, 958 (1997) (dismissing a claim for an accounting because the legal
27   relationship between the parties was contractual, not fiduciary). As such, the claim does
28   not arise from a contractual obligation and therefore, California law controls.

                                                    13
                                                                                     19-cv-556-W (LL)
 1          “A cause of action for accounting requires a showing of a relationship between the
 2   plaintiff and the defendant, such as a fiduciary relationship, that requires an accounting or
 3   a showing that the accounts are so complicated they cannot be determined through an
 4   ordinary action at law.” Fleet v. Bank of America N.A., 229 Cal. App. 4th 1403, 1413
 5   (2014). Thus, a fiduciary relationship is not required to state a cause of action in
 6   California. Teselle v. McLoughlin, 173 Cal. App. 4th 156, 179 (2009). However, “[a]n
 7   action for accounting is not available where the plaintiff alleges the right to recover a sum
 8   certain or a sum that can be made certain by calculation.” Id.
 9         CPC alleges various losses incurred by Defendants’ actions. Many of these losses
10   involve complicated fee structures. Additionally, CPC alleges that the monthly
11   compensation reports that otherwise may shed light on their exact losses consisted of
12   “hundreds of thousands of pages of data” with “technology required to access the
13   reports,” making it incredibly difficult to discern the fees. (SAC ¶ 15.) Construed as true,
14   deceptive reporting practices and complex fee structures over extensive periods of time
15   would make CPC’s recovery difficult or impossible to discern with any certainty. As
16   such, CPC has sufficiently alleged a cause of action for an accounting. The motions to
17   dismiss the accounting request are DENIED.
18
19         H.     Donnelly and Cartwright Acts
20         The Donnelly and Cartwright Acts are New York and California’s versions of the
21   Sherman Antitrust act, respectively. Antitrust laws and their enforcement do not require
22   a contractual relationship. Therefore, this claim is controlled by California law and the
23   Cartwright Act will control.
24         A violation of the Cartwright act requires “a combination of capital, skill or acts by
25   two or more persons” that seeks an anticompetitive end. See CAL. BUS. & PROF. CODE
26   §16720. To state a claim under the Cartwright Act, the complaint must allege (1) the
27   formation and operation of a conspiracy; (2) a wrongful act done pursuant to the
28   conspiracy; and (3) damage proximately caused by those wrongful acts. Quelimane Co.

                                                  14
                                                                                    19-cv-556-W (LL)
 1   v. Stewart Title Guar. Co., 19 Cal. 4th 26, 47, (1998). California state courts require a
 2   high degree of particularity in pleading Cartwright Anti-trust violations. Marsh v.
 3   Anesthesia Services Med. Group, Inc., 200 Cal. App. 4th 480, 493 (2011).
 4         CPC has not pled a violation of the Cartwright Act with sufficient particularity.
 5   CPC contends that FDMS attempted to monopolize the payment processing market by
 6   forcing CPC to use FDMS’s point-of-sale terminal, hiding minimum fee requirements,
 7   and recalculating residuals. (SAC ¶¶ 161–64.) However, the Cartwright Act bans
 8   combinations, and CPC alleges no wrongful conduct committed by any Defendant other
 9   than FDMS. The motions to dismiss the Cartwright Claim are GRANTED.
10
11         I.     Unfair Business Practices Under California Business and Professions
12                Code §§ 17200, 17203, 17500
13         FDMS’s sole argument with regard to this cause of action is that it must be
14   dismissed because New York law governs. Although plead under California law, the
15   Court will interpret the claims as unfair competition, injunctive relief for unfair
16   competition, and false advertising. (See Pl. Brief at 33; see CAL. BUS. & PROF. CODE
17   §§17200, 17203, 17500 (West 2019)). Under analogous New York law, such claims
18   would not require an underlying contractual obligation. FDMS’s alleged conduct—
19   engaging in unfair competition and deceptive adversiting—is “separate and apart from its
20   failure to fulfill its contractual obligations.” J. Kokolakis Contracting Corp., 998
21   N.Y.S.2d at 790. As such, this is not a contractual claim, California law controls, and the
22   motions to dismiss this claim are DENIED.
23
24         J.     California Civil Code §§ 1670 and 1671
25         An illegal contract is unenforceable. Agam v. Gavra, 236 Cal. App. 4th 91, 112
26   (2015). Recovery for the formation of an illegal contract involves a theory of duty
27   imposed by law to avoid causing injury to others, not an obligation that flows from a
28   contract. See J. Kokolakis Contracting Corp., 998 N.Y.S.2d at 790. Therefore, this claim

                                                   15
                                                                                     19-cv-556-W (LL)
 1   is controlled by California law.
 2         California Civil Code section 1670 relates to disputes “arising from a construction
 3   contract with a public agency.” CAL. CIV. CODE §1670. The agreement at issue is not a
 4   construction contract and no party to the contract is a public agency. CPC’s claim under
 5   section 1670 fails.
 6         Section 1671 states, “a provision in a contract liquidating damages for the breach
 7   of the contract is valid unless the party seeking to invalidate the provision establishes that
 8   the provision was unreasonable under the circumstances existing at the time the contract
 9   was made.” CAL. CIV. CODE §1671.
10         CPC fails to allege sufficient facts to support its contention that the liquidated
11   damages clause should be invalidated. CPC’s only mention of the liquidated damages
12   clause in the 2006 agreement is a mere conclusory statement: “The liquidated damages
13   clause is not a reasonable calculation of the amount of damages that FDMS and Wells
14   Fargo would suffer. The assessment of such penalty would provide a windfall for FDMS
15   and Wells Fargo.” (See SAC ¶ 173.) Even construed in CPC’s favor, the only allegations
16   related to the clause are conclusory statements that fail to provide a plausible claim
17   undermining the clause’s presumptive validity. The motions to dismiss the illegal
18   contract claim are GRANTED.
19
20         K.     Declaratory Relief
21         A request for declaratory relief is based in equity. Reid v. City of San Diego, 24
22   Cal. App. 5th 343, 362 (2018). As such it is controlled by California law.
23         Any person under a contract may bring an action for a declaration of his
24   or her rights and duties pertaining to any question of construction or validity under a
25   contract. CAL. CODE. CIV. PRO. § 1060. “One test of the right to institute proceedings for
26   declaratory judgment is the necessity of present adjudication as a guide for plaintiff’s
27   future conduct in order to preserve his legal rights.” Meyer v. Sprint Spectrum L.P., 45
28   Cal. 4th 634, 647 (2009).

                                                   16
                                                                                     19-cv-556-W (LL)
 1         At this stage, a request for declaratory relief is proper. CPC is permitted to allege
 2   alternative theories of recovery and Defendants’ contention that “the cause of action . . .
 3   serves no useful purposes as there is already full and adequate remedy available to
 4   plaintiff” is unpersuasive. (See FDMS MTD at 22.) Under section 1060, CPC may
 5   request a declaration “whether or not further relief is or could be claimed at the time” and
 6   CPC is entitled to at least request this relief so that they may preserve their rights. CAL.
 7   CODE. CIV. PRO. § 1060. The motions to dismiss the request for declaratory relief are
 8   DENIED.
 9
10         L.      Breach of Fiduciary Duty
11         “The creation of a fiduciary duty does not depend upon the existence of an
12   agreement or contract between the parties, but results from the relationship between the
13   fiduciary and the beneficiary.” Benfeld v. Fleming Properties, LLC., 932 N.Y.S.2d 140,
14   141 (2011) (quoting Barrett v. Freifeld, 883 N.Y.S.2d 305, 308 (2009)). Therefore, this
15   claim is controlled by California law.
16         A breach of fiduciary duty cause of action requires: “(1) the existence of a
17   fiduciary duty; (2) the breach of that duty; and (3) damage proximately caused by that
18   breach.” IIG Wireless, Inc. v. Yi, 22 Cal. App. 5th 630, 646 (2018).
19         CPC alleges a fiduciary duty that arises from legal representation by FDMS. (See
20   SAC ¶ 200.) It is clear, however, that neither FDMS nor Wells Fargo ever represented
21   CPC in a legal capacity. The motions to dismiss the breach of fiduciary duty claim are
22   GRANTED.
23
24         M.     Intentional Interference with Prospective Economic Advantage
25         New York considers this cause of action a tort. See Ray v. Stockton, 80 N.Y.S.3d
26   569, 572 (2018). California law controls this claim.
27         Intentional interference with prospective economic advantage entails: “(1) the
28   existence, between the plaintiff and some third party, of an economic relationship that

                                                   17
                                                                                     19-cv-556-W (LL)
 1   contains the probability of future economic benefit to the plaintiff; (2) the defendant’s
 2   knowledge of the relationship; (3) intentionally wrongful acts designed to disrupt the
 3   relationship; (4) actual disruption of the relationship; and (5) economic harm proximately
 4   caused by the defendant’s action.” Roy Allan Slurry Seal, Inc. v. Am. Asphalt South,
 5   Inc., 2 Cal. 5th 505, 512 (2017). The interference must be independently wrongful, aside
 6   from its interfering character. Edwards v. Arthur Andersen, LLP, 44 Cal. 4th 937, 944
 7   (2008). “[A]n act is independently wrongful if it is unlawful, that is, if it is proscribed by
 8   some constitutional, statutory, regulatory, common law, or other determinable legal
 9   standard.” Id. (citing Korea Supply Co. v. Lockheed Martin Corp., 29 Cal. 4th 1134,
10   1153–54 (2003)).
11         FDMS argues CPC does not allege that FDMS was motivated by anything other
12   than normal economic self-interest, which does not rise to the requisite level of
13   interference. (FDMS MTD 15:8–19.) To the contrary, CPC alleges that FDMS created a
14   sales force and used CPC’s confidential and proprietary information to interfere with
15   CPC’s contracts and business relationships. (SAC ¶¶ 120, 204–209.) Use of another’s
16   confidential information to interfere with their business relationships is an independently
17   wrongful act sufficient to satisfy the third element of the tort.
18         FDMS also argues the SAC is insufficient because it did not identify any specific
19   merchants or plead that those merchants would have entered into a contract with CPC had
20   FDMS not contacted them. (FDMS MTD 15:20–26.) However, CPC alleges it was
21   already in economic relationships with these merchants and presumably would have
22   continued to be had FDMS not interfered. Further, CPC need not plead specific
23   merchants to meet the standard of plausibility required by Twombly and Iqbal. The
24   motions to dismiss the intentional interference with prospective opportunity claim are
25   DENIED.
26
27         N.     Violation of California Penal Code § 496
28         A violation of any state’s penal code is clearly not a contract claim. As such, the

                                                   18
                                                                                     19-cv-556-W (LL)
 1   claim is controlled by California law.
 2         California Penal Code § 496 punishes the receipt of stolen property and provides a
 3   person injured by a violation to recover treble damages. Cal. Penal Code § 496(a), (c).
 4   Presumably, CPC attempts to claim theft under the California Penal code, but improperly
 5   alleges a claim of violation of receiving stolen property. CPC fails to allege any
 6   cognizable facts that state a plausible claim that Defendants received stolen property or
 7   how, in any event, Defendants’ receipt of any stolen property gives rise to a claim to
 8   CPC. The motions to dismiss the violation of the California Penal Code are GRANTED.
 9
10         O.     Limitation of Liability
11         Finally, FDMS argues the agreement requires any recovery be limited to actual
12   damages. (FDMS MTD at 22:23–23:15.) However, Rule 12(b)(6) only sanctions
13   dismissal for failure to state a claim. See Fed. R. Civ. P. 12(b)(6); see also Palantir
14   Technologies, Inc. v. Palantir. net, Inc., 2011 WL 3047327, at *3 (N.D. Cal. July 25,
15   2011) (explaining that “the test of a complaint pursuant to a motion to dismiss lies in the
16   claim, not in the demand”). Because a 12(b)(6) motion to dismiss challenges the legal
17   sufficiency of the pleadings, not the appropriateness of the relief sought, a motion to
18   dismiss is not the proper mechanism to challenge a prayer for relief. See Oppenheimer v.
19   Southwest Airlines Co., 2013 WL 3149483, *3 (S.D. Cal. June 17, 2013); see also
20   Andrawes v. Flora Media, Inc., 2018 WL 1942197, *2 (C.D. Cal. March 16, 2018)
21   (“However, ‘because punitive damages are but a remedy, and thus neither constitutes a
22   claim nor pertains to whether any claim has been stated, requests for punitive damages
23   provide no basis for dismissal under Fed. R. Civ. P. 12(b)(6).’”).
24
25         P.     FDC
26         FDC argues it should be dismissed because it is not a party to any agreement with
27   CPC. (FDC MTD [Doc. 17] at 4:15–16.) Indeed, it is axiomatic that only a party to a
28

                                                   19
                                                                                     19-cv-556-W (LL)
 1   contract may be sued for its breach. However, CPC alleges facts which suggest the
 2   possibility of piercing the corporate veil to hold FDC liable for its subsidiary, FDMS.
 3         Under New York law, a corporate parent is not automatically liable for the acts of
 4   its wholly owned subsidiary. See Beck v. CONRAIL, 394 F. Supp. 2d 632, 637
 5   (S.D.N.Y. 2005). However, a court may pierce the corporate veil and hold two
 6   corporations to constitute a single legal unit where there was an exercise of complete
 7   dominion that led to inequity, malfeasance, or fraud. IMG Fragrance Brands, LLC v.
 8   Houbigant, Inc., 679 F. Supp. 2d 395, 403–04 (S.D.N.Y. 2009).
 9         FDMS alleges that: (1) FDC owns 100% of FDMS; (2) FDC and FDMS share
10   offices and employees”; (3) FDMS is a mere shell for FDC; and (4) at certain points FDC
11   acted unilaterally without FDMS with respect to CPC. (SAC ¶ 2.) FDC argues these
12   allegations are mere legal conclusions insufficient to survive a motion to dismiss.
13   However, not only has CPC alleged that FDC and FDMS almost completely overlap with
14   respect to ownership and offices, but also that FDC operated on behalf of FDMS with
15   respect to CPC. Taken as true, which the Court is obliged to do at this stage, that is a fact
16   which pushes us into the realm wherein FDC plausibly exercised complete domination
17   over FDMS. FDC’s request to be dismissed from the SAC is DENIED.
18
19         Q.     Wells Fargo
20         Wells Fargo makes a short, general argument that, in addition to all the reasons set
21   forth by FDMS, it should be dismissed because the SAC contains conclusory allegations
22   insufficient to state a claim against it. (Wells Fargo MTD [Doc. 21] at 5:1–3.) However,
23   Wells Fargo is at least plausibly implicated in the conspiracy claim, which survives due
24   to the remainder of predicate tort claims. CPC alleges FDMS and Wells Fargo developed
25   a scheme whereby FDMS assigned Wells Fargo to the agreement in order to aid and abet
26   FDMS’s attempts “to defraud CPC.” (SAC ¶ 141.) In return, CPC claims Wells Fargo
27   was able to “collect exorbitant fees.” (Id.) In the Court’s estimation, CPC has plead an
28

                                                  20
                                                                                    19-cv-556-W (LL)
 1   actionable claim and Wells Fargo’s request to be dismissed from the SAC is therefore
 2   DENIED.
 3
 4           R.    CPC will be given a final opportunity to amend the complaint
 5           The remaining issue is whether leave to amend should be granted. Courts “should
 6   freely give leave” to amend “when justice so requires.” Fed. R. Civ. P. 15(a)(2).
 7   “Dismissal without leave to amend is improper unless it is clear . . . that the complaint
 8   could not be saved by any amendment.” Krainski v. Nev. ex rel. Bd. of Regents of Nev.
 9   Sys. of Higher Educ., 616 F.3d 963, 972 (9th Cir. 2010) (quoting Thinket Ink Info. Res.,
10   Inc. v. Sun Microsystmes, Inc., 368 F.3d 1053, 1061 (9th Cir. 2004)).
11           FDMS contends that CPC has had three attempts at preparing a complaint, and
12   thus presumably should not be given leave to amend. But one of those “attempts” was a
13   state form complaint that was amended before the Court had evaluated the substantive
14   sufficiency of the complaint. At this juncture, the Court cannot conclude that amendment
15   would be futile. Accordingly, CPC will be given a final opportunity to amend its SAC.
16      //
17      //
18
19
20
21
22
23
24
25
26
27
28

                                                  21
                                                                                    19-cv-556-W (LL)
 1     IV.      CONCLUSION AND ORDER
 2        For the foregoing reasons:
 3             i.   Defendant FDC’s motion to dismiss is DENIED. [Doc. 17.]
 4            ii.   Defendants FDMS and FDC’s motion to dismiss is GRANTED IN PART
 5                  and DENIED IN PART. [Doc. 18.]
 6           iii.   Defendant Wells Fargo’s motion to dismiss is DENIED. [Doc. 21.]
 7           iv.    Plaintiff CPC will have leave to amend the SAC. The third amended
 8                  complaint must be filed, if at all, by Friday, January 10, 2020.
 9
10        IT IS SO ORDERED.
11
12   Dated: December 20, 2019
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   22
                                                                                   19-cv-556-W (LL)
